DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Application filed on 09/25/2018. Claims 1-35 are pending in the case. Claims 1, 17, 18, 19, and 35 are independent claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 8, 9, 11-21, 23, 26, 27, and 29-35 are rejected under 35 U.S.C. § 103 as being unpatentable over Brennan et al. (U.S. Pat. App. Pub. No. 2015/0088888, hereinafter Brennan) in view of Na (NA, Y., "Key Technology of Text Segmentation and its Applied Research in Multi-document Summarization", Information Science and Technology, 2011, Vol. 5, Doctoral Dissertation of Northeastern University, hereinafter Na).

As to independent claim 1, Brennan teaches:
A method for segmenting a text including a plurality of sentences, comprising (Paragraph 1. Figure 5, et seq.):
an extracting step of extracting a plurality of evidences and a plurality of inferences from the text (Paragraph 70, extraction of portions of the corpus of data/information. Paragraph 70, these portions of the corpus may then be analyzed and used, during the hypothesis generation stage. Paragraph 71, provides evidence in support of, or not, of the hypothesis);
a determining step of, for each of said inferences, determining a preferred position… wherein the preferred position represents the position that the evidence is the most likely to take in a sequence of evidences which are used to make the inference (Paragraph 30, exploit the notion that document sections (including headings) tend to contain discussions on topics which are described by a set of interacting and strongly related concepts. For example, a “Medications” section will almost certainly contain mentions of concepts of type “Drug” and, given a mention of a type of “Drug” in a section following a heading “Medications,” it is very likely that concepts of the type “Dosage,” “Route,” “Frequency,” and “AdverseDrugReaction” will also be mentioned in the sentences which make up that section. Linked groups of concepts or topics often are indicative of a section in a document whether or not a section heading is present. The illustrative embodiments exploit such features to score portions of a document in order to determine section boundaries and associate these sections with corresponding section headings. Paragraph 28, in the medical domain, the Logic Observation Identifiers Names and Codes (LOINC) are used to identify particular sections in a patient's medical history record document. These can be critical to ensuring accurate automated analysis of the patient's case or in determining appropriate treatment); and
a segmenting step of segmenting the text into a plurality of sections by determining one or more of boundaries between every two consecutive sentences in the text as section boundaries based on the preferred positions for the evidences (Figure 5, et seq. Paragraph 117, patterns for patient records may be applied to the text to identify concepts, concept groups, related concepts/concept groups, structural features, actual/inferred headings).

Na further teaches for each of said evidences based on the text and/or segmentation histories, wherein the preferred position represents the position that the evidence is the most likely to take in a sequence of evidences which are used to make the inference (Section 1.1.2.1, the VMP technique guesses a topic boundary by considering the location of the first used occurrence of the new vocabulary).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the evidence gathering segmentation technique of Brennan to include the segmentation techniques of Ye Na to improve performance of automated text processing by dividing the whole document as the basic processing unit into sub-theme structures identified by semantic segments (see Ye Na at section 1.1).

As to dependent claim 2, Brennan further teaches the extracting step comprises:… extracting from the text entities as the evidences and/or the inferences by using an entity recognition technique (Paragraph 22, information extraction, and associating tasks of named entity recognition and knowledge extraction, from textual content, especially natural language textual content); or extracting from the text facts which are composed of entities and relations among them, as the evidences and/or the inferences, by using an entity recognition technique and a relation extraction technique (Paragraph 78, conceptual annotations, e.g., named entities, semantic and lexical relationships, and the like, on the other hand, are based on one or more input ontologies, i.e. formal representations of knowledge as a set of concepts within a domain, and the relationships between pairs of concepts, to thereby model a domain).

Na further teaches identifying the evidences and/or the inferences from the text according to a pre-defined vocabulary (Page 9, content words introduce concepts, and express ideas and facts, such as named entities and adjectives. Function words act as connections. Therefore, the content words have greater weight. The same word shall have different importance when it is in different positions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the evidence gathering segmentation technique of Brennan to include the segmentation techniques of Ye Na to improve performance of automated text processing by dividing the whole document as the basic processing unit into sub-theme structures identified by semantic segments (see Ye Na at section 1.1).


As to dependent claim 3, Brennan does not appear to expressly teach the determining step comprises, for each of said inferences, determining a categorical value or a numerical value of the preferred position for each of said evidences based on a property of the evidence in the text and/or the segmentation histories.
Na further teaches the determining step comprises, for each of said inferences, determining a categorical value or a numerical value of the preferred position for each of said evidences based on a property of the evidence in the text and/or the segmentation histories (Page 9, Richmond introduced the importance measure of words into the TextTiling algorithm, and divided the words into content words and function words. Content words introduce concepts, and express ideas and facts, such as named entities and adjectives. Function words act as connections. Therefore, the content words have greater weight. The same word shall have different importance when it is in different positions).


As to dependent claim 5, Brennan further teaches determining the categorical value of the preferred position comprises: computing probabilities that the evidence is of every category corresponding to respective categorical values, and then selecting one of the categorical values as the preferred position of the evidence based on the computed probabilities (Paragraph 110, a boost fact based on the probability of highest ranking adjacent sections with respect to the currently proposed section).

As to dependent claim 8, Brennan does not appear to expressly teach the segmenting step comprises: in the case that the sequence of the evidences used to make the inference must be composed of two or more specific evidences, before determining the section boundaries, filtering off candidate section boundaries among the two or more specific evidences.
Na further teaches the segmenting step comprises: in the case that the sequence of the evidences used to make the inference must be composed of two or more specific evidences, before determining the section boundaries, filtering off candidate section boundaries among the two or more specific evidences (Page 3, repeated words predicted the thematic structure of the document. When discussing a sub-theme, a lexical set is used. When the sub-theme changes, a large part of the word changes accordingly. In the algorithm, text block is represented as a word vector, and cosine of vector included angle is used as the similarity coefficient of the text block. The similarity coefficient curve of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the evidence gathering segmentation technique of Brennan to include the segmentation techniques of Ye Na to improve performance of automated text processing by dividing the whole document as the basic processing unit into sub-theme structures identified by semantic segments (see Ye Na at section 1.1).

As to dependent claim 9, Brennan does not appear to expressly teach the segmenting step comprises: determining the section boundaries based on the preferred positions by using a pre-defined rule or using a machine learning algorithm.
Na further teaches the segmenting step comprises: determining the section boundaries based on the preferred positions by using a pre-defined rule or using a machine learning algorithm (Pages 2-3, the VMP technology guesses the theme boundary by considering the emergence position of the first use of new words, which serves as the basis for judging the segmentation points).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the evidence gathering segmentation technique of Brennan to include the segmentation techniques of Ye Na to improve performance of automated text processing by dividing the whole document as the basic processing unit into sub-theme structures identified by semantic segments (see Ye Na at section 1.1).

As to dependent claim 11, Brennan further teaches the segmenting step comprises: determining the boundary between two consecutive sentences as the section boundary in the case that a difference between numerical values of preferred positions of evidences contained in the consecutive sentences is 

As to dependent claim 12, Brennan further teaches extracting body parts from the text and segmenting the text into a plurality of portions based on the body parts (Paragraph 70, extraction of portions of the corpus of data/information. Paragraph 78, parts and functional systems of the human body); and for one or more of the segmented portions, segmenting the portion into a plurality of sections by determining one or more of boundaries between every two consecutive sentences in the portion as section boundaries based on the preferred positions for the evidences (Figure 5, et seq. Paragraph 117, patterns for patient records may be applied to the text to identify concepts, concept groups, related concepts/concept groups, structural features, actual/inferred headings).

As to dependent claim 13, Brennan further teaches the text is a medical imaging report, the evidences correspond to abnormalities of the imaged object, and the inferences comprise disorders of the imaged object (Paragraph 25, medical document primarily concerned with describing medical procedures. Paragraph 21, partition a document into distinct sections. Paragraph 91, grouping of concepts including “Disease” and “Treatment” with a section text rule/pattern specifying that typically a concept of “Disease” is followed by a concept of “Treatment” within a single section of text. In applying this rule/pattern to a document, and further applying semantic networks, or other knowledge bases, and NLP techniques, a portion of text may be identified in which the terms “heart disease” and “stent” are present with the term “heart disease” being identified as tied to the concept of “Disease” via the semantic network and “stent” being tied to the concept of “Treatment” via the semantic network. If these terms appear in the pattern specified by the rule/pattern, then the portions of text surrounding 

As to dependent claim 14, Brennan further teaches segmenting the text into a plurality of sections by utilizing the method according to claim 1; and displaying the segmented sections by associating each of the sections with one of the inferences (Fig. 6. Paragraph 124, in FIG. 6, similar dashed lines surrounding the sections, corresponding to the dashed lines indicating the various concepts shown in FIG. 5 are used to denote sections of text associated with the various inferred section headings corresponding to the concepts. Thus, for example, section 610 is associated with the concept/inferred section heading “Intensification”, section 620 is associated with the concept/inferred section heading “Patient Outcomes”, section 630 is associated with the concept/inferred section heading “Patient Groups”, section 640 is associated with the concept/inferred section heading “Drug Dosage”, and section 650 is associated with the concept/inferred section heading “Conclusions.”).

As to dependent claim 15, Brennan further teaches segmenting each of the texts into a plurality of sections by utilizing the method according to claim 1; associating each of the sections with one of the inferences (Fig. 6. Paragraph 124, in FIG. 6, similar dashed lines surrounding the sections, corresponding to the dashed lines indicating the various concepts shown in FIG. 5 are used to denote sections of text associated with the various inferred section headings corresponding to the concepts. Thus, for example, section 610 is associated with the concept/inferred section heading “Intensification”, section 620 is associated with the concept/inferred section heading “Patient Outcomes”, section 630 is associated 

As to dependent claim 16, Brennan further teaches a method for extracting diagnosis objects, wherein the diagnosis object is a set of entities related to a diagnosis, the method comprising (Paragraph 1. Paragraph 91, applying section heading rules/patterns that is of the type “Heart Disease:” or “Diagnosis:”, or the like, and the section heading rules/patterns include the concepts of “Disease” or “Treatment” or both): segmenting a medical imaging report into a plurality of sections by utilizing the method according to claim 1 (Paragraph 25, medical document primarily concerned with describing medical procedures. Paragraph 21, partition a document into distinct sections); and for each of the sections, outputting all evidences and related inferences in this section as one diagnosis object, or outputting all evidences of body part in this section as one diagnosis object (Paragraph 70, extraction of portions of the corpus of data/information. Paragraph 70, these portions of the corpus may then be analyzed and used, during the hypothesis generation stage. Paragraph 71, provides evidence in support of, or not, of the hypothesis).

As to independent claim 17, Brennan teaches:
A method for suggesting evidences for a given inference, comprising (Paragraph 1. Paragraph 71, provides evidence in support of, or not, of the hypothesis):
extracting a plurality of evidences which can be used to make the inference, from a pre-defined list or history (Paragraph 70, extraction of portions of the corpus of data/information. Paragraph 70, these portions of the corpus may then be analyzed and used, during the hypothesis generation stage. Paragraph 71, provides evidence in support of, or not, of the hypothesis);
determining a preferred position for each of the evidences… (Paragraph 30, exploit the notion that document sections (including headings) tend to contain discussions on topics which are described by a set of interacting and strongly related concepts. For example, a “Medications” section will almost certainly contain mentions of concepts of type “Drug” and, given a mention of a type of “Drug” in a section following a heading “Medications,” it is very likely that concepts of the type “Dosage,” “Route,” “Frequency,” and “AdverseDrugReaction” will also be mentioned in the sentences which make up that section. Linked groups of concepts or topics often are indicative of a section in a document whether or not a section heading is present. The illustrative embodiments exploit such features to score portions of a document in order to determine section boundaries and associate these sections with corresponding section headings. Paragraph 28, in the medical domain, the Logic Observation Identifiers Names and Codes (LOINC) are used to identify particular sections in a patient's medical history record document. These can be critical to ensuring accurate automated analysis of the patient's case or in determining appropriate treatment); and
ordering the extracted evidences based on their preferred positions… (Paragraph 88, expected ordering of such related concepts within the textual content of the portions of the document).

Na teaches extracting a plurality of evidences which can be used to make the inference, from a pre-defined list or history (Section 1.1.2.1, the VMP technique guesses a topic boundary by considering the location of the first used occurrence of the new vocabulary); wherein the preferred position represents the position that the evidence is the most likely to take in a sequence of evidences which are used to make the inference (Section 1.1.2.1, the VMP technique guesses a topic boundary by considering the location of the first used occurrence of the new vocabulary); and suggesting the ordered sequence of the evidences for the given inference (Page 9, Richmond introduced the importance measure of words into the TextTiling algorithm, and divided the words into content words and function words. Content words introduce concepts, and express ideas and facts, such as named entities and adjectives. Function words act as connections. Therefore, the content words have greater weight. The same word shall have different importance when it is in different positions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the evidence gathering segmentation technique of Brennan to include the segmentation techniques of Ye Na to improve performance of automated text processing by dividing the whole document as the basic processing unit into sub-theme structures identified by semantic segments (see Ye Na at section 1.1).

As to independent claim 18, Brennan teaches:
An apparatus for segmenting a text including a plurality of sentences, comprising (Paragraph 1. Figure 2, data processing system 200. Figure 5, et seq.):
a processor (Figure 2, processing unit 206); and
a storage device having computer-executive instructions stored thereon which can cause the processor to perform (Figure 2, disk 226, CD-ROM 230, rom 224, main memory 208):
extracting a plurality of evidences and a plurality of inferences from the text (Paragraph 70, extraction of portions of the corpus of data/information. Paragraph 70, these portions of the corpus may then be analyzed and used, during the hypothesis generation stage. Paragraph 71, provides evidence in support of, or not, of the hypothesis);
for each of said inferences, determining a preferred position… wherein the preferred position represents the position that the evidence is the most likely to take in a sequence of evidences which are used to make the inference (Paragraph 30, exploit the notion that document sections (including headings) tend to contain discussions on topics which are described by a set of interacting and strongly related concepts. For example, a “Medications” section will almost certainly contain mentions of concepts of type “Drug” and, given a mention of a type of “Drug” in a section following a heading “Medications,” it is very likely that concepts of the type “Dosage,” “Route,” “Frequency,” and “AdverseDrugReaction” will also be mentioned in the sentences which make up that section. Linked groups of concepts or topics often are indicative of a section in a document whether or not a section heading is present. The illustrative embodiments exploit such features to score portions of a document in order to determine section boundaries and associate these sections with corresponding section headings. Paragraph 28, in the medical domain, the Logic Observation 
segmenting the text into a plurality of sections by determining one or more of boundaries between every two consecutive sentences in the text as section boundaries based on the preferred positions for the evidences (Figure 5, et seq. Paragraph 117, patterns for patient records may be applied to the text to identify concepts, concept groups, related concepts/concept groups, structural features, actual/inferred headings).
Brennan does not appear to expressly teach for each of said evidences based on the text and/or segmentation histories, wherein the preferred position represents the position that the evidence is the most likely to take in a sequence of evidences which are used to make the inference.
Na teaches for each of said evidences based on the text and/or segmentation histories, wherein the preferred position represents the position that the evidence is the most likely to take in a sequence of evidences which are used to make the inference (Section 1.1.2.1, the VMP technique guesses a topic boundary by considering the location of the first used occurrence of the new vocabulary).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the evidence gathering segmentation technique of Brennan to include the segmentation techniques of Ye Na to improve performance of automated text processing by dividing the whole document as the basic processing unit into sub-theme structures identified by semantic segments (see Ye Na at section 1.1).

claim 19, Brennan teaches:
An apparatus for segmenting a text including a plurality of sentences, comprising (Paragraph 1. Figure 2, data processing system 200. Figure 5, et seq.):
an extracting unit, configured for extracting a plurality of evidences and a plurality of inferences from the text (As discussed above, this element is being interpreted under 112(f) as a software element located in memory having instructions to execute the algorithm described in the specification (Paragraphs 118 and 122) to cause a processor to perform the claimed function. Paragraph 70, extraction of portions of the corpus of data/information. Paragraph 70, these portions of the corpus may then be analyzed and used, during the hypothesis generation stage. Paragraph 71, provides evidence in support of, or not, of the hypothesis);
a determining unit, configured for… wherein the preferred position represents the position that the evidence is the most likely to take in a sequence of evidences which are used to make the inference (As discussed above, this element is being interpreted under 112(f) as a software element located in memory having instructions to execute the algorithm described in the specification (Paragraphs 118 and 122) to cause a processor to perform the claimed function. Paragraph 30, exploit the notion that document sections (including headings) tend to contain discussions on topics which are described by a set of interacting and strongly related concepts. For example, a “Medications” section will almost certainly contain mentions of concepts of type “Drug” and, given a mention of a type of “Drug” in a section following a heading “Medications,” it is very likely that concepts of the type “Dosage,” “Route,” “Frequency,” and “AdverseDrugReaction” will also be mentioned in the sentences which make up that section. Linked groups of concepts or topics often are indicative of a section in a 
a segmenting unit, configured for segmenting the text into a plurality of sections by determining one or more of boundaries between every two consecutive sentences in the text as section boundaries based on the preferred positions for the evidences (As discussed above, this element is being interpreted under 112(f) as a software element located in memory having instructions to execute the algorithm described in the specification (Paragraphs 118 and 122) to cause a processor to perform the claimed function. Figure 5, et seq. Paragraph 117, patterns for patient records may be applied to the text to identify concepts, concept groups, related concepts/concept groups, structural features, actual/inferred headings).
Brennan does not appear to expressly teach for each of said inferences, determining a preferred position for each of said evidences based on the text and/or segmentation histories, wherein the preferred position represents the position that the evidence is the most likely to take in a sequence of evidences which are used to make the inference.
Na teaches for each of said inferences, determining a preferred position for each of said evidences based on the text and/or segmentation histories, wherein the preferred position represents the position that the evidence is the most likely to take in a sequence of evidences which are used to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the evidence gathering segmentation technique of Brennan to include the segmentation techniques of Ye Na to improve performance of automated text processing by dividing the whole document as the basic processing unit into sub-theme structures identified by semantic segments (see Ye Na at section 1.1).

As to dependent claim 20, Brennan further teaches a unit configured for extracting from the text entities as the evidences and/or the inferences by using an entity recognition technique (As discussed above, this element is being interpreted under 112(f) as a software element located in memory having instructions to execute the algorithm described in the specification (Paragraphs 118 and 122) to cause a processor to perform the claimed function. Paragraph 22, information extraction, and associating tasks of named entity recognition and knowledge extraction, from textual content, especially natural language textual content); or a unit configured for extracting from the text facts which are composed of entities and relations among them, as the evidences and/or the inferences, by using an entity recognition technique and a relation extraction technique (As discussed above, this element is being interpreted under 112(f) as a software element located in memory having instructions to execute the algorithm described in the specification (Paragraphs 118 and 122) to cause a processor to perform the claimed function. Paragraph 78, conceptual annotations, e.g., named entities, semantic and lexical relationships, and the like, on the other hand, are based on one or more input ontologies, i.e. formal representations of knowledge as a set of concepts within a domain, and the relationships between pairs of concepts, to thereby model a domain).

Na further teaches a unit configured for identifying the evidences and/or the inferences from the text according to a pre-defined vocabulary (As discussed above, this element is being interpreted under 112(f) as a software element located in memory having instructions to execute the algorithm described in the specification (Paragraphs 118 and 122) to cause a processor to perform the claimed function. Page 9, content words introduce concepts, and express ideas and facts, such as named entities and adjectives. Function words act as connections. Therefore, the content words have greater weight. The same word shall have different importance when it is in different positions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the evidence gathering segmentation technique of Brennan to include the segmentation techniques of Ye Na to improve performance of automated text processing by dividing the whole document as the basic processing unit into sub-theme structures identified by semantic segments (see Ye Na at section 1.1).

As to dependent claim 21, Brennan does not appear to expressly teach the determining unit comprises, a unit configured for, for each of said inferences, determining a categorical value or a numerical value of the preferred position for each of said evidences based on a property of the evidence in the text and/or the segmentation histories.
Na further teaches the determining unit comprises, a unit configured for, for each of said inferences, determining a categorical value or a numerical value of the preferred position for each of said evidences based on a property of the evidence in the text and/or the segmentation histories (As discussed above, this element is being interpreted under 112(f) as a software element located in memory having instructions to execute the algorithm described in the specification (Paragraphs 118 and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the evidence gathering segmentation technique of Brennan to include the segmentation techniques of Ye Na to improve performance of automated text processing by dividing the whole document as the basic processing unit into sub-theme structures identified by semantic segments (see Ye Na at section 1.1).

As to dependent claim 23, Brennan further teaches the unit configured for determining the categorical value of the preferred position comprises: a unit configured for computing probabilities that the evidence is of every category corresponding to respective categorical values, and then selecting one of the categorical values as the preferred position of the evidence based on the computed probabilities (As discussed above, this element is being interpreted under 112(f) as a software element located in memory having instructions to execute the algorithm described in the specification (Paragraphs 118 and 122) to cause a processor to perform the claimed function. Paragraph 110, a boost fact based on the probability of highest ranking adjacent sections with respect to the currently proposed section).

As to dependent claim 26, Brennan does not appear to expressly teach the segmenting unit comprises: a unit configured for, in the case that the sequence of the evidences used to make the inference must be composed of two or more specific evidences, before determining the section boundaries, filtering off candidate section boundaries among the two or more specific evidences.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the evidence gathering segmentation technique of Brennan to include the segmentation techniques of Ye Na to improve performance of automated text processing by dividing the whole document as the basic processing unit into sub-theme structures identified by semantic segments (see Ye Na at section 1.1).

As to dependent claim 27, Brennan does not appear to expressly teach the segmenting unit comprises: a unit configured for determining the section boundaries based on the preferred positions by using a pre-defined rule or using a machine learning algorithm.
Na further teaches the segmenting unit comprises: a unit configured for determining the section boundaries based on the preferred positions by using a pre-defined rule or using a machine learning algorithm (As discussed above, this element is being interpreted under 112(f) as a software element located in memory having instructions to execute the algorithm described in the specification 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the evidence gathering segmentation technique of Brennan to include the segmentation techniques of Ye Na to improve performance of automated text processing by dividing the whole document as the basic processing unit into sub-theme structures identified by semantic segments (see Ye Na at section 1.1).

As to dependent claim 29, Brennan further teaches the segmenting unit comprises: a unit configured for determining the boundary between two consecutive sentences as the section boundary in the case that a difference between numerical values of preferred positions of evidences contained in the consecutive sentences is greater than a pre-defined threshold (As discussed above, this element is being interpreted under 112(f) as a software element located in memory having instructions to execute the algorithm described in the specification (Paragraphs 118 and 122) to cause a processor to perform the claimed function. Paragraph 26, identification of a section heading may be done in many ways including identifying the section heading as a sentence containing a single word, or a small number of words less than a predetermined threshold number of words).

As to dependent claim 30, Brennan further teaches a unit configured for extracting body parts from the text and segmenting the text into a plurality of portions based on the body parts (As discussed above, this element is being interpreted under 112(f) as a software element located in memory having instructions to execute the algorithm described in the specification (Paragraphs 118 and 122) to cause a processor to perform the claimed function. Paragraph 70, extraction of portions of the corpus of 

As to dependent claim 31, Brennan further teaches the text is a medical imaging report, the evidences correspond to abnormalities of the imaged object, and the inferences comprise disorders of the imaged object (Paragraph 25, medical document primarily concerned with describing medical procedures. Paragraph 21, partition a document into distinct sections. Paragraph 91, grouping of concepts including “Disease” and “Treatment” with a section text rule/pattern specifying that typically a concept of “Disease” is followed by a concept of “Treatment” within a single section of text. In applying this rule/pattern to a document, and further applying semantic networks, or other knowledge bases, and NLP techniques, a portion of text may be identified in which the terms “heart disease” and “stent” are present with the term “heart disease” being identified as tied to the concept of “Disease” via the semantic network and “stent” being tied to the concept of “Treatment” via the semantic network. If these terms appear in the pattern specified by the rule/pattern, then the portions of text surrounding these terms may be selected for inclusion in the same section of text. Correlating these concepts with identified actual or inferred section headings may then link a section heading to the section text. Thus, for example, if a section heading was found by applying section heading rules/patterns that is of the 

As to dependent claim 32, Brennan further teaches segmenting the text into a plurality of sections; and a displaying unit configured for displaying the segmented sections by associating each of the sections with one of the inferences (As discussed above, this element is being interpreted under 112(f) as a software element located in memory having instructions to execute the algorithm described in the specification (Paragraphs 118 and 122) to cause a processor to perform the claimed function. Fig. 6. Paragraph 124, in FIG. 6, similar dashed lines surrounding the sections, corresponding to the dashed lines indicating the various concepts shown in FIG. 5 are used to denote sections of text associated with the various inferred section headings corresponding to the concepts. Thus, for example, section 610 is associated with the concept/inferred section heading “Intensification”, section 620 is associated with the concept/inferred section heading “Patient Outcomes”, section 630 is associated with the concept/inferred section heading “Patient Groups”, section 640 is associated with the concept/inferred section heading “Drug Dosage”, and section 650 is associated with the concept/inferred section heading “Conclusions.”).

As to dependent claim 33, Brennan further teaches an apparatus for linking texts, comprising: the apparatus according to claim 19, configured for segmenting each of the texts into a plurality of sections; an associating unit configured for associating each of the sections with one of the inferences (As discussed above, this element is being interpreted under 112(f) as a software element located in memory having instructions to execute the algorithm described in the specification (Paragraphs 118 and 122) to cause a processor to perform the claimed function. Fig. 6. Paragraph 124, in FIG. 6, similar dashed lines surrounding the sections, corresponding to the dashed lines indicating the various concepts 

As to dependent claim 34, Brennan further teaches an apparatus for extracting diagnosis objects, wherein the diagnosis object is a set of entities related to a diagnosis, the apparatus comprising (Paragraph 1. Paragraph 91, applying section heading rules/patterns that is of the type “Heart Disease:” or “Diagnosis:”, or the like, and the section heading rules/patterns include the concepts of “Disease” or “Treatment” or both): the apparatus according to claim 19, configured for segmenting a medical imaging report into a plurality of sections (Paragraph 25, medical document primarily concerned with describing medical procedures. Paragraph 21, partition a document into distinct sections); and an outputting unit configured for, for each of the sections, outputting all evidences and related inferences in this section as one diagnosis object, or outputting all evidences of body part in this section as one diagnosis object (As discussed above, this element is being interpreted under 112(f) as a software element located in memory having instructions to execute the algorithm described in the specification (Paragraphs 118 and 

As to independent claim 35, Brennan teaches:
An apparatus for suggesting evidences for a given inference, comprising (Paragraph 1. Paragraph 71, provides evidence in support of, or not, of the hypothesis):
an extracting unit configured for extracting a plurality of evidences which can be used to make the inference… (As discussed above, this element is being interpreted under 112(f) as a software element located in memory having instructions to execute the algorithm described in the specification (Paragraphs 118 and 122) to cause a processor to perform the claimed function. Paragraph 70, extraction of portions of the corpus of data/information. Paragraph 70, these portions of the corpus may then be analyzed and used, during the hypothesis generation stage. Paragraph 71, provides evidence in support of, or not, of the hypothesis);
a determining unit configured for determining a preferred position for each of the evidences… (As discussed above, this element is being interpreted under 112(f) as a software element located in memory having instructions to execute the algorithm described in the specification (Paragraphs 118 and 122) to cause a processor to perform the claimed function. Paragraph 30, exploit the notion that document sections (including headings) tend to contain discussions on topics which are described by a set of interacting and strongly related concepts. For example, a “Medications” section will almost certainly contain mentions of concepts of type “Drug” and, given a mention of a 
an ordering unit configured for ordering the extracted evidences based on their preferred positions… (As discussed above, this element is being interpreted under 112(f) as a software element located in memory having instructions to execute the algorithm described in the specification (Paragraphs 118 and 122) to cause a processor to perform the claimed function. Paragraph 88, expected ordering of such related concepts within the textual content of the portions of the document).
Brennan does not appear to expressly teach an extracting unit configured for extracting a plurality of evidences which can be used to make the inference, from a pre-defined list or history; wherein the preferred position represents the position that the evidence is the most likely to take in a sequence of evidences which are used to make the inference; and suggesting the ordered sequence of the evidences for the given inference.
Na teaches an extracting unit configured for extracting a plurality of evidences which can be used to make the inference, from a pre-defined list or history (Section 1.1.2.1, the VMP technique 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the evidence gathering segmentation technique of Brennan to include the segmentation techniques of Ye Na to improve performance of automated text processing by dividing the whole document as the basic processing unit into sub-theme structures identified by semantic segments (see Ye Na at section 1.1).

Allowable Subject Matter
Claims 4, 6, 7, 10, 22, 24, 25, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123